Citation Nr: 0524916	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-21 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an effective date prior to December 14, 2001, 
for the grant of a 10 percent evaluation for low back strain 
with spondylolisthesis and spondylolysis of L5 and S1.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1971 and from April 1973 to October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision in which the RO assigned 
a 10 percent rating for the service-connected low back 
disability effective on December 14, 2001.  

In May 2004, the Board remanded this matter for further 
action by the RO.  


FINDINGS OF FACT

1.  By a June 1972 rating decision, the RO granted service 
connection for a low back disability and assigned a 10 
percent evaluation effective on October 29, 1971, the day 
after separation from the veteran's first period of service.  

2.  By February 1978 rating decision, the RO reduced the 
veteran's disability evaluation to no percent pursuant to his 
failure to report for a VA examination scheduled to evaluate 
the severity of his service-connected disability.  

3.  The veteran did not respond to requests for evidence 
issued pursuant to claims for increase filed in May 1982 and 
in August 1989.  

4.  On December 14, 2001, the veteran submitted an 
application for increased benefits for his service-connected 
low back disability.  

5.  It was not factually ascertainable for the one-year 
period prior to December 14, 2001 that an increase in the 
severity of the service connected low back disability had 
occurred.  



CONCLUSIONS OF LAW

1.  By not responding to the request of the RO for any 
additional information and evidence necessary to make a 
decision on his claim, the veteran abandoned his claim for 
increase filed in May 1982 and August 1989.  38 C.F.R. § 
3.158 (2004).  

2.  An effective date prior to December 14, 2001, the date of 
the claim for increase, for the assignment of a 10 percent 
rating for the service-connected low back disability is not 
for application.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.158, 3.400 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran elected to forego his 
right to a hearing.  

Further, by the July 2003 Statement of the Case; the October 
2002 and October 2004 letters; and the January 2004 and June 
2005 Supplemental Statements of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought.  

He has been advised via the letters and Supplemental 
Statements of the Case to submit all relevant evidence in his 
possession and regarding VA's duty to assist him in obtaining 
evidence.  He has been apprised of his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  



Factual Background 

In November 1971, the veteran filed his original claim of 
service connection for a low back disability.  

On May 1972 VA orthopedic examination, low back strain was 
diagnosed.  

By a June 1972 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for a low 
back disability effective on October 29, 1971.  

By February 1978 rating decision, the RO reduced the rating 
for the service-connected low back disability to no percent 
effective on October 18, 1977, the day after separation from 
his second period of service, as he failed to report for a VA 
medical examination in January 1978.  

In May 1982, the veteran filed a claim of increase for his 
service-connected low back disability.  

By a letter dated in June 1982, the RO apprised the veteran 
that he would have to submit additional evidence showing an 
increase in the service-connected disability.  There is no 
evidence of a response in the record.  

In August 1989, the veteran again filed a claim for increase 
for the service-connected low back disability.  

By letter dated in December 1989, the RO informed the veteran 
that he would have to submit evidence reflecting an increase 
in his service-connected low back disability.  There is no 
indication of record that the veteran responded to this 
request.  

On December 14, 2001, the RO received a claim for increase.  
The veteran indicated that he desired a 10 percent evaluation 
for his low back disability and that he did not report for 
the 1978 VA medical examination because he was "in rehab" 
for treatment of alcoholism.  

A February 2002 letter from A. Hirsch, D.O. reflected that 
the veteran's low back disability had its origins in service 
and had been increasing in severity.  

On November 2002 VA examination, the veteran reported that he 
took no medication.  He used no crutches, braces or other 
assistive devices for his back.  The examiner diagnosed 
advanced osteoarthritis of the back.  

By January 2003 rating decision, the RO assigned an increased 
rating of 10 percent for the veteran's low back disability 
effective on December 14, 2001, the date of claim.  

A February 2002 letter from Dr. Hirsch indicated that the 
veteran had a back condition that was a continuation of a 
service injury.  

In a May 2003 written statement, the veteran's wife indicated 
that she had known the veteran since 1989 and that he had 
complained of low back pain since that time.  During the 
course of their nine-year marriage, his low back 
symptomatology had become progressively worse, according to 
her.  

In a May 2003 written statement, a friend indicated that he 
had known the veteran for 16 years and had worked along side 
him for 12 years.  He stated that he had seen the veteran 
double over with back pain.  The veteran had been compelled 
to miss work on occasion due to low back pain.  Another 
written statement received in May 2003 from a colleague 
indicated that she had seen the veteran holding his back due 
to pain.  


Law and Regulations 

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefore.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

The effective date may be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, 
provided that the application therefore is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

However, if the increase became ascertainable more than one 
year prior to the date of receipt of the claim, then the 
proper effective date would be the date of the claim.  In a 
case where the increase became ascertainable after the filing 
of the claim, then the effective date would be the date of 
increase.  See generally Harper v. Brown, 10 Vet. App. 125 
(1997).  

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  38 
C.F.R. § 3.158.  


Analysis

The veteran is seeking an effective date earlier than 
December 14, 2001 for the assignment of a 10 percent rating 
for his service-connected low back disability.  He 
essentially contends that he filed claims for increase in May 
1982 and August 1989 and that the effective date of increase 
should go back at least as far as August 1989.  

The veteran's contentions stem from his apparent 
misunderstanding of the applicable law and regulations.  

The May 1982 and August 1989 claims for increase must be 
considered to have been abandoned.  The veteran failed to 
comply with requests for evidence from the RO issued pursuant 
to the filing of these claim within one year of each of the 
requests.  

Indeed, the veteran did not submit any evidence until 
February 2002 when he supplied a statement from Dr. Hirsch.  
Because he failed to timely pursue with the requests for 
evidence issued pursuant to the veteran's claims of increase 
in May 1982 and August 1989, a basis is not presented for 
assigning an earlier effective in this case.  38 C.F.R. 
§ 3.158.  

The Board reminds the veteran that when the right to benefits 
is established after a claim has been abandoned, such 
benefits cannot commence earlier than the date of filing of 
the new claim.  Id.  In this case, that date is December 14, 
2001.  

Furthermore, as a general rule, the effective date for an 
award of increased compensation is not earlier than the date 
of claim.  38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 
3.400(o)(1).  Because the veteran filed his claim for 
increase on December 14, 2001, that is the appropriate 
effective date for the assignment of the 10 percent 
evaluation of the service-connected low back disability.

Of course, an effective date one year prior to the date of 
claim for increase is possible if the evidence demonstrates a 
factually ascertainable increase in disability within the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  

In such an instance, the effective date of the award "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o)(2) (2002); Harper, 
supra.  

There was no evidence of increase until February 2002, when 
the statement of Dr. Hirsch was received.  Dr. Hirsch indeed 
indicated that the veteran's low back disability had become 
worse after service.  

However, Dr. Hirsch has not been specific as to the date of 
the increase in disability or even implied that any increase 
took place in the year preceding the filing of the veteran's 
claim in December 2001.  

The November 2002 VA examiner did not opine that any increase 
in the veteran's low back disability took place in the year 
preceding the filing of his claim.  

Other than the foregoing evidence, the record contains no 
competent medical information regarding the low back.  The 
Board notes that the lay statements provided by the veteran 
did not constitute competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (only those with medical 
expertise are competent to render medical opinions upon which 
the Board may rely).  

Because no increase in disability was ascertainable in the 
year preceding the filing of the veteran's claim for 
increase, and effective date earlier than December 14, 2001 
simply cannot be applied in this case.  Id.  



ORDER

An effective date prior to December 14, 2001, for the grant 
of a 10 percent evaluation for the service-connected low back 
strain with spondylolisthesis and spondylolysis of L5 and S1 
is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


